Case 1:20-cr-00674-NRB Document 16 Filed 04/19/21 Page 1 of 1




                                                  Application granted.
                                                  Status update due June 16,
                                                  2021. Speedy Trial Time
                                                  excluded between April 16,
                                                  2021 and June 16, 2021.




                                                  Dated: New York, New York
                                                         April 19, 2021
